U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                         ________________________

                              No. ACM 39283
                         ________________________

                            UNITED STATES
                                Appellee
                                      v.
                        Kaylyn N. BROWN
             Airman Basic (E-1), U.S. Air Force, Appellant
                         ________________________

        Appeal from the United States Air Force Trial Judiciary
                         Decided 22 January 2018
                         ________________________

Military Judge: Mark W. Milam (arraignment); James E. Key III.
Approved sentence: Bad-conduct discharge, confinement for 13 months,
and forfeiture of all pay and allowances. Sentence adjudged 10 April
2017 by GCM convened at Minot Air Force Base, North Dakota.
For Appellant: Captain Mark J. Schwartz, USAF.
For Appellee: Colonel Katherine E. Oler, USAF; Lieutenant Colonel
Joseph J. Kubler, USAF; Lieutenant Colonel G. Matt Osborn, USAF;
Major Amanda L.K. Linares, USAF; Major Mary Ellen Payne, USAF.
Before HARDING, SPERANZA, and HUYGEN, Appellate Military
Judges.
                         ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 18.4.
                         ________________________

PER CURIAM:
   Appellant and another Airman stole and sold gunsights and night vision
devices. After investigation uncovered her crimes, Appellant pleaded guilty
before a military judge sitting as a general court-martial to selling military
property, larceny of military property, conspiracy to commit larceny and sale
                     United States v. Brown, No. ACM 39283


of military property, 1 and failing to obey a no-contact order, in violation of
Articles 108, 121, 81, and 92, Uniform Code of Military Justice (UCMJ), 10
U.S.C. §§ 908, 921, 881, 892. The military judge sentenced Appellant to a
bad-conduct discharge, 13 months of confinement, and forfeiture of all pay
and allowances.
    Appellant now claims, pursuant to United States v. Grostefon, 12 M.J. 431
(C.M.A. 1982), that her sentence is inappropriately severe in comparison to
her co-conspirator’s sentence and that she was neglected by her command
while serving 32 days of confinement in a civilian facility. During our review
of Appellant’s case, we considered the issues raised by Appellant and Appel-
lant’s burden with respect to each matter. We summarily reject Appellant’s
claims; they do not require additional analysis or warrant relief. See United
States v. Matias, 25 M.J. 356 (C.M.A. 1987).
    The approved findings and sentence are correct in law and fact, and no
error materially prejudicial to Appellant’s substantial rights occurred. Arti-
cles 59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accordingly, the ap-
proved findings and sentence are AFFIRMED. 2


                  FOR THE COURT


                  KATHLEEN M. POTTER
                  Acting Clerk of the Court




1 Appellant pleaded guilty to conspiring to steal and sell military property listed in
the specification, except “an M-4 Carbine.” That portion of the specification was liti-
gated. The military judge found Appellant not guilty of the excepted language that
alleged Appellant conspired to steal and sell the military rifle.
2After arraignment, the military judge dismissed Specification 2 of Charge III. How-
ever, the court-martial order (CMO) and report of result of trial fail to address this
specification. We are once again compelled to order a corrected CMO and report of
result of trial to remedy the Government’s avoidable post-trial processing errors. See
United States v. Parker, 73 M.J. 914, 921 (A.F. Ct. Crim. App. 2014) (“The Govern-
ment would be well-advised to find no solace in our resolution of this obvious error.
The Government's neglectful post-trial processing . . . created an issue where none
should have existed.”).




                                          2